     Case 2:17-cv-02409-MCE-JDP Document 65 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW STONECYPHER, an                          No. 2:17-cv-02409-MCE-JDP
      individual,
12
                        Plaintiff,
13                                                     ORDER SETTING PLAINTIFF’S MOTION
             v.                                        TO COMPEL AND FOR SANCTIONS FOR
14                                                     FURTHER HEARING AND DIRECTING
      IASCO FLIGHT TRAINING INC., a                    DEFENDANT TO FILE A VERIFICATION
15    California corporation
                                                       ECF No. 59
16                      Defendant.
17

18          This case was before the court on November 24, 2020, for hearing on plaintiff’s motion to

19   compel defendant to provide further discovery and for sanctions under Federal Rule of Civil

20   Procedure (“Rule”) 37(b)(2). ECF No. 59. Attorneys Dat Phan and Rob Hennig appeared on

21   behalf of plaintiff, and attorney Joseph Breen appeared on behalf of defendant.

22          For the reasons stated on the record, it is hereby ORDERED that:

23          1. Plaintiff’s motion to compel defendant to provide further discovery and for sanctions

24   under Rule 37(b)(2), ECF No. 59, is set for further hearing on December 8, 2020 at 4:00 p.m. in

25   Courtroom 9.

26          2. By no later than 5:00 p.m. on December 4, 2020, defendant shall produce all payroll

27   records, paystubs, and time records from November 2016 to present that are responsive to

28   plaintiff’s Request for Production of Documents, Set Two. By that date and time, plaintiff shall
                                                      1
     Case 2:17-cv-02409-MCE-JDP Document 65 Filed 11/25/20 Page 2 of 2


 1   also file with the court a verification that describes the search that was conducted for responsive

 2   documents. The verification shall be signed under penalty of perjury by an individual with

 3   personal knowledge of the search that was performed. Defendant is admonished that the court is

 4   not inclined to modify the deadline for producing all outstanding discovery and filing its

 5   verification, and that failure to timely comply with this order may result in the imposition of

 6   sanctions.1

 7            3. Defendant shall produce Diane Eakes for deposition on December 10, 2020. The

 8   deposition shall commence at 9:30 a.m.

 9            4. The deposition of third-party witness Shannon Feist’s shall be completed on December

10   3, 2020. The deposition shall commence at 9:30 a.m.

11
     IT IS SO ORDERED.
12

13
     Dated:        November 25, 2020
14                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28            1
                  Such sanctions may be in addition to those sought by plaintiff’s motion.
                                                         2
